 432321 NLRB No. 59DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We find no merit in the Respondents' allegations of bias andprejudice on the part of the judge. Thus, we perceive no evidence
that the judge prejudged the case, made prejudicial rulings, or dem-
onstrated bias against the Respondents in his analysis or discussion
of the evidence. Similarly, there is no basis for finding that bias and
prejudice exist merely because the judge resolved important factual
conflicts in favor of the General Counsel's witnesses. NLRB v. Pitts-burgh Steamship Co., 337 U.S. 656, 659 (1949).2The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In sec. F,2 of his decision the judge describes part of an allegedthreat by Respondent Ramey's president, Richard Taylor, as stating
that ``with customers there would be no jobs.'' We correct the state-
ment to read that ``without customers there would be no jobs.''3We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).Roswil, Inc. d/b/a Ramey Supermarkets and UnitedFood and Commercial Workers Union Local
322 affiliated with United Food and Commer-
cial Workers International Union, AFL±CIO,
CLCCongress of Independent Unions and Marcella(Marsha) S. Webber. Cases 17±CA±17204±2and 17±CB±4545June 5, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn February 15, 1995, Administrative Law JudgeRichard J. Linton issued the attached decision. The
General Counsel filed exceptions and a supportingbrief, and the Respondents each filed cross-exceptions
and supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings,1findings,2and conclusionsand to adopt the recommended Order as modified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Roswil, Inc. d/b/a Ramey Supermarkets, Aurora, Mis-
souri, its officers, agents, successors, and assigns, and
the Respondent, Congress of Independent Unions,Alton, Illinois, its officers, agents, and representatives,shall take the action set forth in the Order as modified.1. Substitute the following for paragraphs A,2(a) and(b).``(a) Within 14 days after service by the Region,post at its store in Aurora, Missouri, copies of the at-
tached notice marked `Appendix A.'5Copies of thenotice, on forms provided by the Regional Director for
Region 17, after being signed by Respondent Ramey's
authorized representative, shall be posted by Respond-
ent Ramey and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by Respondent Ramey to ensure that the
notices are not altered, defaced, or covered by any
other material. In the event that, during the pendencyof these proceedings, Respondent Ramey has gone out
of business or closed the facility involved in these pro-
ceedings, Respondent Ramey shall duplicate and mail,
at its own expense, a copy of the notice to all current
employees and former employees employed by Re-
spondent Ramey at any time since February 16, 1994.``(b) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that Respondent Ramey has taken
to comply.''2. Substitute the following for paragraphs B,2(a) and(b).``(a) Within 14 days after service by the Region,post on its union bulletin board at Ramey's Aurora,
Missouri store copies of the attached notice marked
`Appendix B.'6Copies of the notice, on forms pro-vided by the Regional Director for Region 17, after
being signed by Respondent CIU's authorized rep-
resentative, shall be posted by Respondent CIU and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. Reasonable steps
shall be taken by Respondent CIU to ensure that the
notices are not altered, defaced, or covered by any
other material.``(b) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that Respondent CIU has taken to
comply.''Constance N. Traylor, Esq., for the General Counsel.Donald W. Jones, Esq. (Hulston, Jones, Gammon & Marsh),of Springfield, Missouri, for Respondent Ramey Super-
markets.Robert G. Raleigh, Esq. (Hoagland, Fitzgerald, Smith &Pranaitis), of Alton, Illinois, for Respondent CIU. 433RAMEY SUPERMARKETS1All dates are for 1994 unless otherwise indicated.2References to the six-volume transcript of testimony are by vol-ume and page. Exhibits are designated GCX for the General Coun-
sel's, RX for those of Respondent Ramey, and RXU for those of Re-
spondent CIU. Charging Party Local 322 did not offer any exhibits.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. In thiscase I find that Ramey Supermarkets coercively interrogated
its employees and that the Congress of Independent Unions
(CIU) (whose collective-bargaining agreement with Ramey
Supermarkets contains a union-security clause) unlawfully
told employees that they had to sign CIU membership cards
in order to get their paychecks at Ramey's. (I dismiss all
other allegations.) I order both Ramey Supermarkets and the
CIU to cease and to desist and to post appropriate notices.I presided at this 6-day trial in Springfield, Missouri, open-ing September 27, 1994, and closing November 2, 1994, pur-
suant to the June 13, 1994 order consolidating cases, consoli-
dated complaint and notice of hearing (complaint) issued by
the General Counsel of the National Labor Relations Board
through the Regional Director for Region 17.1The complaintis based on a charge filed February 16, 1994, in Case 17±
CA±172042 by United Food and Commercial Workers Union
Local 322, affiliated with United Food and Commercial
Workers International Union, AFL±CIO, CLC (the Union or
Local 322), against Respondent Ramey, and on a charge filed
March 17 in Case 17±CB±4545 by Marcella (Marsha) S.
Webber (Webber) against CIU. The original charges, served
the same date they were filed, were later amended. As the
complaint reflects, on March 14 the CIU filed a charge in
Case 17±CA±17269 against Respondent Ramey. The parties
settled that case, and at the beginning of the hearing, and on
motion, I severed Case 17±CA±17269 from the proceeding.
(1:10, 20, 32, 35.)2Chronologically, the alleged unfair labor practices begin inAugust 1993. By trial amendment granted over Ramey's lim-
itations objection (1:57±64), the General Counsel alleges
(complaint par. 5(f)) that, since August 16, 1993, Ramey, by
Controller Tom Gordon, Aurora Store Manager Terry Bagby,
and other members of management, has ``maintained and en-
forced a policy requiring that employees [at the Aurora, Mis-
souri store] execute membership cards seeking membership
in the CIU in order to continue working for Respondent
Ramey and in order to receive paychecks.'' By such action
Ramey allegedly violated Section 8(a)(1) and (2) of the Act.Complaint paragraph 6 alleges that the CIU violated Sec-tion 8(b)(1)(A) of the Act about November 1, 1993, when its
agent, Steward Janet Browning, informed employees at
Ramey's Aurora, Missouri store that they could not be paid
by Ramey unless they signed CIU membership cards.About early December 1993, complaint paragraph 5(e) al-leges, Ramey violated Section 8(a)(1) and (2) of the Act
when alleged Supervisor Toni Andrus informed employees
that they could not receive paychecks or continue to work for
Ramey unless they signed CIU membership cards.The General Counsel also alleges that Respondent Rameyviolated Section 8(a)(1) of the Act about February 9 or 10
when its chairman, Richard Taylor, threatened employees at
Ramey's Aurora, Missouri store with certain economic pen-alties (complaint par. 5(a)) and instructed employees to tryto convince other employees not to support UFCW Local
322 (par. 5(b)); about mid-February when alleged Super-
visors Michael Beall and Mark Rinker interrogated employ-
ees about their support of Local 322 (par. 5(c)); and about
February 9 or 10 when Aurora Store Manager Terry Bagby
impliedly promised employees increased benefits to dissuade
them from supporting the Union (the ``impliedly'' was added
by trial amendment, 1:65).By their answers to the complaint, Ramey and the CIUadmit certain basic allegations, but deny violating the Act.
Ramey also denies the supervisory and agency status of Toni
Andrus and Mike Beall. Additionally, Ramey alleges certain
matters as affirmative defenses.The pleadings establish that, since November 21, 1980, theCIU has been the certified and exclusive collective-bargain-
ing representative of the employees in the following appro-
priate bargaining unit:All employees employed by Ramey Supermarkets at itsAurora, Missouri store, excluding the Store Manager,
Assistant Store Managers, Produce Managers, Bakery
Managers, Deli Managers, Video Managers, Butchers,Butcher helpers, personnel of leased departments, other
supervisors within the meaning of the Act, professional
employees, guards, salesmen, accounting personnel, in-
dustrial relations employees, confidential employees,
and office clerical employees.Ramey recognizes the CIU as the exclusive bargainingrepresentative of the employees in the foregoing unit as evi-
denced by a collective-bargaining agreement effective by its
terms from February 1, 1993, through January 31, 1996.
(GCX 2 at 1, 11.) The unit and recognitional paragraphs are
chiefly relevant to certain refusal to bargain allegations
(complaint pars. 8 & 11) which were settled and severed,
along with Case 17±CA±17269, the first day of the hearing.
(1:87±88.) The contract contains a union-security clause
which requires employees, as a condition of employment, to
become and remain ``members in good standing.'' (GCX 2,
art. 3.1.) A February 11, 1994 addendum to the contract
reads:Pursuant to Paramax Systems Corp., 311 NLRB [1031],the following language shall be included to ARTICLE
3 UNION SECURITY AND CHECK OFF, Section 1:
(added to present clause)``Membership in good standing'' as used hereinmeans offering to pay the dues and fees uniformly
required of union members.The pleadings also establish, and I find, that the Board hasboth statutory and discretionary jurisdiction, and that the CIU
is a statutory labor organization. At trial the parties stipu-
lated, and I find, that UFCW Local 322 is a labor organiza-
tion within the meaning of Section 2(5) of the Act. (1:94±
95.)On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, Respondent Ramey, and Re-
spondent CIU, I make these findings and conclusions. 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
FINDINGSOF
FACTA. Procedural Matters1. Motions to disqualify deniedAt various points in the record Ramey or the Congress ofIndependent Unions, or both, moved that I disqualify myself
for rulings allegedly prejudicial to them and because the rul-
ings allegedly reflected bias and prejudice against their cli-
ents. The alleged bias was not asserted to be personal, or
subjective, but inherent by the nature of my rulings on evi-
dence and procedure. As I noted, the attorneys for the two
Respondents and I have differing views about certain proce-
dural matters. (3:822±824.)There is no evidence here that I demonstrated a ``personalbias or disqualification,'' the grounds for disqualification set
forth at 29 CFR§102.37. 
Control Services, 315 NLRB 431(1994); Teamsters Local 722 (Kasper Trucking), 314 NLRB1016 (1994). Although the applicable statutes governing the
Federal judiciary may state a somewhat different test from
the Board's regulation, the Board is likely to be strongly in-
fluenced by the recent decision of the Supreme Court in
Liteky v. U.S., 114 S.Ct. 1147 (1994). Toward the end of themajority opinion the Liteky Court states, 114 S.Ct. at 1157:First, judicial rulings alone almost never constitute [a]valid basis for a bias or partiality motion. ... Second,

opinions formed by the judge on the basis of facts in-
troduced or events occurring in the course of the cur-
rent proceedings, or of prior proceedings, do not con-
stitute a basis for a bias or partiality motion unless they
display a deep-seated favoritism or antagonism that
would make fair judgment impossible. Thus, judicial re-
marks during the course of a trial that are critical or
disapproving of, or even hostile to, counsel, the parties,
or their cases, ordinarily do not support a bias or parti-
ality challenge. They may do so if they reveal an opin-ion that derives from an extrajudicial source; and they
will do so if they reveal such a high degree of favor-itism or antagonism as to make fair judgment impos-
sible.I reaffirm my rulings denying the motions that I disqualifymyself.2. The General Counsel's special appeal grantedOn the morning of Monday, October 31, the fourth day oftrial (and following a month-long adjournment), the General
Counsel sought to add the name of Trevor Williams to the
list of managers named in complaint paragraph 5(f) as main-
taining and enforcing a policy requiring employees to exe-
cute CIU membership cards in order to continue working for
Ramey in order to receive their paychecks. (4:1150±1151.)
Ramey objected that the addition of the Williams name
would violate the limitations provision of Section 10(b) and
would be prejudicial to Ramey. As the General Counsel
would need to offer evidence respecting the supervisory or
agency status of Williams, as well as the supporting evidence
for the allegation, and on the basis of time and budgetary re-
straints, I denied the General Counsel's motion. The General
Counsel announced that the Government would file a special
appeal with the Board. (4:1166±1168.) By order dated No-vember 2 the Board, granting the General Counsel's requestfor special permission to appeal, reversed my ruling. (6:1833,
1963.) Thereafter, the General Counsel called Wade Robert
Jager respecting this matter, and Ramey called Trevor Wil-
liams in rebuttal.B. The CompanyWithin a 250-mile radius of its Springfield, Missouri head-quarters, Ramey operates 32 supermarket stores, with all but
one being in Missouri, the one exception being in Kansas.
(3:959; 5:1676; 6:1813.) The only store of Ramey's involved
in this proceeding is the one at Aurora, Missouri. A town of
about 6500 residents, Aurora lies about 32 miles southwest
of Springfield, Missouri. (5:1607±1608.)Ramey's corporate office is located at Springfield, Mis-souri. Richard L. Taylor (Taylor) is Ramey's chairman, and
his son, Eric, is president and CEO. (3:959; 5:1671±1673.)
Taylor performs the duties of a personnel director, and he
also handles labor relations. (5:1673±1674.) Tom Gordon is
Ramey's controller. (3:972; 5:1566.) Ramey has one store in
Aurora. (5:1690.) On November 3, 1993, Ramey relocated its
Aurora operation to a larger facility in Aurora and hired ad-
ditional personnel. (3:841; 5:1449.) The number of personnel
in the bargaining unit is not specified in the record, but the
total number of store employees, including management, dur-
ing the period of November 1993 to February 1994 appar-
ently fluctuated from around 65 employees to about 85 em-
ployees. (5:1490, 1498; GCXs 15±28.) That approximation
includes the meat department employees who are covered by
a separate collective-bargaining agreement between Ramey
and UFCW Local 340. (5:1569.) Since about 1975 UFCW
Local 340 has represented the meat department employees in
8 to 10 of Ramey's stores. (6:1845.)For several years Terry R. Bagby has been the store man-ager at Aurora. (5:1447, 1564.) Assisting Bagby is Mark
Rinker, the comanager, or ``Second Manager,'' who has held
that position since about early January 1994. Before that,
Rinker was the ``Third Manager'' assistant manager
(5:1663±1664) and Bob Hudson was the comanager (5:1459,
1475, 1663.) Around the time the new store opened in Au-
rora, Trevor Williams was an assistant manager, holding the
position of ``Third Manager.'' Williams remains employed at
Ramey, apparently in the same position. (5:1712; 6:1986±
1987, 1991.) Shortly after Bob Hudson transferred to New
Madrid in late December 1993, Michael Beall was promoted
from night stock manager to an assistant manager, in the po-
sition of ``Fourth Manager.'' (1:105; 5:1459, 1712.) Beall
left Ramey's employment about the third week of February
1994. Promoted from the bargaining unit, Toni Andrus
served as a ``Front-End Manager'' at the new Aurora store
from its November 1993 opening until she left Ramey's em-
ployment about mid-March 1994. (5:1488; 6:1741±1742.) At
trial the parties stipulated to the titles and Section 2(11) su-
pervisory status of Taylor, Bagby, and Rinker (1:66±70), but
Ramey denies supervisory and agency status respecting Wil-
liams, Beall, or Andrus.C. Andrus, Beall, and WilliamsÐStatutory AgentsAlthough the Government vigorously argues that ToniAndrus, Michael Beall, and Trevor Williams are statutory su-
pervisors, the General Counsel asserts (4:1163 respecting 435RAMEY SUPERMARKETSWilliams; Br. at 21) that agency status alone is sufficient tosupport the requested unfair labor practice findings. Agreeing
with the General Counsel's assessment that agency alone is
sufficient here, I need not reach the issue of supervisory sta-
tus.The record evidence amply supports a finding, which Imake, that at all relevant times as to each of them, Toni
Andrus, Michael Beall, and Trevor Williams were statutory
agents of Ramey. In large measure, the testimony of Store
Manager Bagby supports this finding of agency. As the
record reflects, Andrus, Beall, and Williams were listed as
managers, introduced as such to the employees, wore badges
identifying them as assistant managers (``Front-End Man-
ager'' as to Andrus), assigned work to employees, directed
employees in their work, had authority to issue oral warnings
and to write up employees (although Bagby testified that
writeups were merely reports until he investigated and de-
cided, the point is that employees could well see that any
such report by an assistant manager would initiate a process
that could result in discipline), held keys to the cash registers
and to the office, and had access to the office area (non-
supervisory employees, other than the bookkeeper, do not
have keys and are not authorized access to the office.)As Store Manager Bagby phrases it, on those nights whenBeall was the only management representative present, ``he
was running the place.'' (5:1487.) Although Chairman Taylor
describes Beall's authority at such times as merely imple-
menting instructions left by Bagby (5:1732), it is clear that,
at the very least, Ramey had invested Andrus, Beall, and
Williams with both actual and apparent authority to imple-
ment management's orders. Based on all the record evidence,
I find that, during the time relevant as to each, Toni Andrus,
Michael Beall, and Trevor Williams were agents of Rameywithin the meaning of Section 2(13) of the Act and that em-
ployees would reasonably believe that each spoke for man-
agement respecting the conduct alleged. Great AmericanProducts, 312 NLRB 962, 963 (1993).D. OverviewThe events giving rise to the 8(a)(2) and 8(b)(1)(A) allega-tions occurred during the period of November±December
1993 when new employees were being hired at the new loca-
tion of Ramey's Aurora store. For example, Charging Party
Marcella Marsha S. Webber worked as a checker for Ramey
from November 1, 1993, to April 4, 1994. She started at the
old store in Aurora, and about 2 days later she switched to
the new store when it opened. (3:1096±1097; 4:1198; RUX
8.) As I describe in a moment, Webber testified that a day
or two after her (Webber's) arrival at the new store, Janet
Browning, the CIU's steward, told Webber that she had to
sign a CIU membership card in order to receive a paycheck.
Browning denies.In early January the CIU's national secretary-treasurer,John A. Flach, met with about 20 employees in the back of
Ramey's Aurora store. Webber attended and asked questions.
As to some of Webber's questions, Flach referred Webber to
R. Richard Davis, the CIU's president. By letter (RUX 5)
dated January 17, Webber requested that Davis supply her
with certain information about her dues, and she asked for
a copy of the CIU's financial statement. Admittedly one of
her remarks about union benefits is a bit sarcastic, and one
statement (about ``wildly'' protesting having to sign unioncards) is an exaggeration. Toward the end of her letterWebber states her then belief that unions ``have outlived
their usefulness,'' conceding that such is her ``personalbias.''In his response of January 24 (GCX 11; RUX 6), Davisadvises Webber that he will give her request the ``appro-
priate consideration and provide you with the information I
feel is necessary when it is available.'' Then, extending the
sarcasm already present in both letters, Davis concludes by
stating, ``Over time I have been subjected to many opinions
which I determined to be worthless, yours is merely another.
Thank you for your inquiry.'' Several weeks later, on March
4, Davis wrote (RUX 7) Webber to explain that, as a mem-
ber of the Union, Webber was ``responsible for paying the
total dues amount each month.'' Expressing uncertainty as to
Webber's desires about her membership, Davis deferred to
her future expression on the matter. Webber did not respond,
and she left Ramey a month later.In late January Elizabeth Brewster contacted UFCW Local322, with Local 322's Glen Conyers returning the call about
February 1. Over the next 2 weeks or so Conyers met twice
with Brewster and Webber. In conjunction with his meeting
with Brewster and Webber, Conyers sent two campaign let-
ters (RXs 5, 6) in early to mid-February to about 40 to 45
employees of Ramey. Conyers testified that he held no cam-
paign meetings with employees because the expression of in-
terest was insufficient. (2:719.) In his first letter (RX 5),
dated February 8, Conyers begins by writing he has learned
that many employees are unhappy with their representation,
or lack thereof, by the CIU. After another paragraph he con-
cludes by suggesting that employees sign and return the en-
closed card authorizing Local 322 to represent them.When Front-End Manager Kim Crume gave Store Man-ager Bagby a copy of Conyers' February 8 letter (1:143; RX
5), Bagby faxed a copy to Chairman Taylor who came to the
Aurora store and spoke with small groups of employees on
Thursday, February 10. (5:1594, 1641±1642, 1681; 6:1812.)
Before leaving for Aurora, Taylor called his attorney who ac-
companied Taylor to Aurora. (Although in the store, the at-
torney, counsel Jones of this case, did not attend any of the
small group meetings.) During the trip to Aurora, or at lunch,
the attorney wrote some notes (RX 25). The notes, scribbled
(a few are almost indecipherable) on a single sheet of note-
book paper, are a list of topics to cover. They are not a list
of remarks for Taylor to say, and, other than an opening
topic that he is not there to threaten or coerce, they are not
a list of statements for Taylor to avoid making. The allega-
tions of 8(a)(1) statements are based on Taylor's remarks to
employees that February 10 and the alleged followup by su-
pervision. Toward the end of February, Attorney Jones went
to the Aurora store and conducted tape-recorded interviews
of employees as part of Ramey's investigation of the charges
which had been filed against Ramey with Region 17.Following the initial letters from Conyers, the initial visitby Taylor, and the two charges against Ramey, Taylor sent
a three-page letter, dated February 25 (GCX 6), to the Au-
rora employees and caused a two-page February 25 memo
(GCX 5) to be posted on the bulletin board at Aurora. The
bulletin board memo expresses the stated purpose of refuting
allegations raised by the unfair labor practice charges, where-
as the letter (GCX 6) addresses three questions raised during
the organizing campaign. 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On February 10 Webber filed a charge in Case 17±CA±17204 alleging that Ramey had violated the Act by improp-
erly recognizing the CIU. (RX 10.) By letter dated May 26
(RX 22), Region 17 dismissed Webber's charge. Webber's
June 7 appeal (RUX 9) was denied by the General Counsel's
Office of Appeals on July 22. (RX 22 at 3.) In the meantime,
as we know, on February 16 Local 322 filed the instant
charge in Case 17±CA±172042 against Ramey, and on
March 17 Webber filed the charge in Case 17±CB±4545
against the CIU. At trial Webber denied that her employment
at Ramey was merely a cover to hide her real purpose of
serving as an organizing agent on behalf of Local 322.E. The November 1993 Violations1. AllegationsA cluster of three allegations focuses on events principallyin November±December 1993. Complaint paragraph 6 alleges
that about November 1 the CIU, ``acting through its agent
Janet Browning, at Respondent Ramey's facility (in Aurora),
informed employees that they could not be paid by Respond-
ent Ramey unless they signed membership cards on behalf
of the CIU.'' Respondent CIU denies. The conduct is alleged
to violate Section 8(b)(1)(A) of the Act.Complaint paragraph 5(e) alleges that, about early Decem-ber 1993, Respondent Ramey, acting through Front-End
Manager Toni Andrus, ``informed employees that they could
not receive paychecks or continue to work for Respondent
Ramey unless they executed membership cards seeking
membership in the CIU.'' Ramey denies. The conduct is al-
leged to violate Section 8(a)(1) of the Act.As I mentioned earlier, by trial amendment granted overRamey's limitations objection (1:57±64), the General Coun-
sel alleges (complaint par. 5(f)) that, since August 16, 1993,
Ramey, by Controller Tom Gordon, Aurora Store Manager
Terry Bagby, and other members of management, has
``maintained and enforced a policy requiring that employees
[at the Aurora, Missouri store] execute membership cards
seeking membership in the CIU in order to continue working
for Respondent Ramey and in order to receive paychecks.''
Ramey denies. By such action Ramey allegedly violated Sec-
tion 8(a)(1) and (2) of the Act.Respecting the 10(b) limitations objection, the originalcharge in Case 17±CA±17204±2, filed February 16, makes
no 8(a)(2) allegation. The amended charge (GCX 1j), filed
and served on June 3, does so, and includes the allegation
(reflected in complaint par. 5(e)) that Ramey has informed
employees ``that they cannot be paid or continue to work un-
less they execute a membership card seeking membership in
the Congress of Independent Unions.'' Ramey argues that the
trial amendment, complaint paragraph 5(f), is not sufficiently
related to the amended charge so as to support complaint
paragraph 5(f). Disagreeing, the General Counsel contends
that the trial amendment is sufficiently related. I find that it
is sufficiently related to the amended charge, but not to the
original charge, and that the limitations period (dated from
the amended charge) reaches back 6 months from June 3,
1994, to December 3, 1993.2. The CIU Janet Browning, CIU stewarda. IntroductionBrowning, a longtime Ramey employee now working onlypart-time and no longer the CIU steward, concedes that it
was her responsibility as the CIU steward to speak to new
employees about CIU membership. (6:1909, 1937.) In so
doing, Browning understood that, as steward, store employ-
ees were supposed to sign CIU membership cards. (6:1939.)
She also would explain to the new employees that the collec-
tive-bargaining agreement contained a union-security clause.
(6:1940.) According to Browning (and I do not credit her as-
sertion), she did not have employees ``join'' the CIU until
after they had been employed for 31 days. (6:1933.) Al-
though, as to the latter, Browning could have meant that she
may have presented cards earlier, and that the memberships
were not made effective until after the employees had been
employed for more than 31 days, I interpret her answer to
be that she did not ask employees to sign CIU membership
application cards until the employees had been employed formore than 31 days. In the incidents which follow, I credit
the General Counsel's witnesses as to disputed matters.b. Marcella WebberMarcella Marsha Webber worked as a checker at the Au-rora store from November 1, 1993, to about April 4, 1994.
Three days after she began working, Webber was approached
by Janet Browning. The CIU steward handed Webber a CIU
membership application card (GCX 12) which Webber reluc-
tantly signed after Browning told Webber that she had to
sign it in order to get paid. No CIU representative ever told
Webber about any alternatives to full membership in the
CIU. The membership card (GCX 12) is dated ``11/4/93.''
Although Browning denies telling Webber that she had to
join the CIU in order to get her paychecks, she acknowl-
edges that Webber said she did not like unions. Although
conceding that Webber returned the (signed) membership
card to her the same day (6:1911), on cross-examination
Browning asserts that she never approached an employee
about signing membership cards until after the employee's
31st day, and that perhaps Webber had placed the wrong
date on the card. Webber also identified her printing on a
dues-deduction authorization card (GCX 13), also dated No-
vember 4, 1993, but she does not remember the card.c. Carla Renee LawsonCarla Renee Lawson was hired about 2 weeks before thenew store opened the first of November 1993. She ordered
and stocked prepackaged bread. Lawson left Ramey in late
February. (3:978±979.) Browning told Lawson that she had
to sign a union membership card. No express condition was
made to Lawson's paycheck or to her employment. Although
Lawson recalls the conversation occurring about 30 days
after she was hired, the membership card (GCX 9) and dues-
deduction authorization (GCX 10) which she signed are
dated November 8, 1993. Lawson testified that she signed
because she was told she had to do so. No explanation was
made to her about the difference between full membership
and the payment of dues and fees. 437RAMEY SUPERMARKETSAlthough Browning did not expressly link the requirementof having to sign a union card to receiving a paycheck, I find
that condition implicit in Browning's statement, particularly
since Browning gave no explanation about Lawson's right to
pay only dues and fees.d. Wade Robert JagerHired on Thursday, October 28, 1993, Wade Robert Jagerworked as a sacker. About a week after Jager was hired, CIU
Steward Janet Browning approached Jager at the front of the
store and, handing him two blank CIU cards, told him that
he needed to fill them out or his paycheck (he had not yet
received his first paycheck) could be held back. Neither
Browning nor any CIU representative ever explained any al-
ternative to full union membership. Some 2 to 3 days later
Jager signed the cards and returned them to Browning.
(4:1315±1318, 1339, 1397, 1401, 1407, 1427±1431.) Brown-
ing does not recall any such conversation with Jager.
(6:1949.) However, she generally denies the concept.
(6:1920±1921.)Jager identified two blank cards as the type which Brown-ing gave him and which he signed. These are in evidence as
General Counsel's Exhbit 7, bearing a boldprint heading, all
capitals, ``Authorization/Application for Membership,'' first
line, and second line, ``Congress Of Independent Unions.''
The second card, Respondent Union's Exhibit 1, bears the
boldprint heading of ``Authorization For Deduction.'' The
cards are white with black print. Neither the originals of
these two signed cards, nor copies, were produced, identified,
or offered in evidence.Some initial confusion was produced about the cards be-cause Jager, on cross-examination, identified a second mem-
bership card as bearing his signature and as being a card
which he signed on January 18, 1994. Most of the confusion
was generated because Jager understood an earlier question
by the General Counsel to ask if he had ever signed any
union cards different from the two (and particularly the
membership card) which he had signed in early November
1993. Jager later explained his misunderstanding of the ques-
tion (he understood the question as asking whether he had
signed a different type card, not the same type a second
time), and further explained that in January Browning had
brought the second card (RX 21) to him saying that he need-
ed to re-sign because the first card had been misplaced.
Thus, Jager re-signed the same type card, not a different type
card.e. Anthony L. MooreAnthony L. Moore was employed for Ramey from No-vember 7, 1993, to June 23, 1994. When Moore went to the
service desk to pick up his first paycheck, Janet Browning,
who was there, told him that he had to sign the two union
cards (which Moore observed were paperclipped to his pay-
check) in order to get his check. One card was a membership
card and the other a dues-deduction authorization. A copy of
the membership card (in evidence as GCX 8) reflects a sign-
ing date of November 23, 1993. Although Moore thought he
actually had signed the card a few days earlier, that fact is
immaterial, for it is not unusual for memories as to dates to
be imperfect. Moreover, although this incident occurred with-
in the 30-day grace period allowed new employees by thestatute, even after the 30 days a union has the responsibilityto explain to new employees that they do not have to join
the union and may pay only dues and fees.f. OthersMichael Beall was hired as a sacker during the summerof 1993. He left about February 21. When the new store was
opened on November 1, Beall was promoted to night stock
manager, and later to assistant store manager (fourth man-
ager). One day after November (Beall's time estimates range
from after November to mid-February) Beall handed Jessica
Dixon her paycheck. Attached to the paycheck was a union
card. Turning then to operate a cash register, Beall heard
Dixon call Janet Browning over and ask Browning what the
card was. Browning replied that it was a union card which
Dixon needed to sign and return if she wanted to keep get-
ting paid. The record does not reflect whether Dixon, who
took her check and the CIU card, ever signed the card. Atthe time Dixon had been employed more than 30 days. I
consider the evidence as corroboration that Browning was
engaging in such conduct.Judy Harris, a checker who has worked for Ramey some21 years, trains new employees. Harris identified a CIU
membership application (GCX 7) as the type card which she
heard Janet Browning tell seven to nine new employees dur-
ing the first 2 weeks of November 1993 that it was ``impor-
tant'' that they sign and return the cards. Similarly, in Feb-
ruary Harris heard Browning tell a new employee that the
employee ``had'' to sign such a card and return the next day.g. ConclusionAfter an extensive review of the law, both statutory andcase, the Board, in Electrical Workers IUE Local 444(Paramax Systems), 311 NLRB at 1041 (1993), explainedthat employees must be informed of the actual extent of their
obligation under a union-security clause. A union-security
clause impairs Section 7 rights, the Board there wrote. Thus,
311 NLRB at 1041:As we have seen, such impairment is permissible, pro-vided that the impairment is narrowly confined to the
obligation to pay dues and fees. In our view, where a
union is given the privilege of impairing Section 7
rights to a limited extent, the union has the concomitant
obligation to explain the precise limits of that impair-
ment.As the Board noted in Paramax, 311 NLRB at 1037 fn.30 and 1040 fn. 56, that case did not present the issue of
whether a union (which enjoys a contract containing a union-
security clause) additionally is required to notify unit em-
ployees of their options under Communications Workers v.Beck, 487 U.S. 735 (1988) (nonmember employees may re-duce the required dues and fees to their proportional share
of the money spent by the union on representational activi-
ties). Similarly, there is no allegation in our case that the
CIU violated the law by failing to explain to unit employees
their rights under Beck.When a union agent tells an employee, in a unit coveredby a contract with a union-security clause, that the employee
must sign a union membership card to retain his job, the
union violates Section 8(b)(1)(A) of the Act. Communication 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Workers Local 1101 (New York Telephone), 281 NLRB 413fn. 1 (1986).Based on the foregoing findings of incidents in November1993, I find that the CIU violated Section 8(b)(1)(A) of the
Act when its then shop steward, Janet Browning, told em-
ployees, either expressly or by implication, that they had to
sign CIU membership cards in order to get their paychecks
at Ramey Supermarkets.3. The Companya. IntroductionAs described by Michael Beall, at Ramey's old store inAurora, Ramey had posted in the office, near the desk of
Store Manager Bagby, a July 30, 1991 memo by Tom Gor-
don addressed to ``All Store Managers'' on the subject of
``Union Cards New Procedure For Payroll.'' Gordon is stipu-
lated to be Ramey's controller (1:64, 67, 70), and Chairman
Taylor describes Gordon as the Company's controller and
chief accounting officer and the person who supervises finan-
cial accounts and affairs for the corporate entity encompass-
ing Ramey's stores. (3:972.) Gordon did not testify. The
memo, copy identified by Beall, provides (GCX 4):We are having a problem that has been growing andhas now become more than a problem. To correct this
and to prevent any future problems, we are changing
our procedure on union cards. Union cards will now
come stapled to an employee's payroll check. The man-
ager is not to release the payroll check until the union
card is signed and handed (literally) back to the man-
ager. If an employee refuses to sign and return the
union card, managers are to call Tom Gordon imme-
diately for further instructions.These union cards must be returned with the newweek's payroll report and schedule and must come tothe office on a timely basis. These cards are to come
in with the next payroll sent to the office unless the
payroll check has not been received by the employee
whenever payroll is sent in. THERE IS TO BE NO
EXCEPTION! NO PAYROLL CHECK WILL BE RE-
LEASED UNLESS UNION CARD IS RETURNED.
MANAGERS WILL BE HELD RESPONSIBLE FOR
FOLLOWING THROUGH ON THIS PROCEDURE!Beall also saw an updated version taped to the office win-dow at the new store, but he only glanced at it and could
not describe it more than that it was a ``newer version.''
(1:203, 208.) No copy of the ``newer version'' is in evi-
dence. Of course, the newer version may well have been dif-
ferent in important respects. I therefore do not speculate on
the contents of the posted ``newer version'' in the new store
to determine Ramey's policy. Chairman Taylor identified an
undated memo (RX 24) from him to all managers on the
topic of instructions on ``checkoff authorization cards.'' Tay-
lor testified that this new memo was developed during the
month following the September 29, 1994 adjournment of the
hearing and sent to all managers. (5:1675, 1677; 6:1843±
1844.) That is, it was developed between the fourth and fifth
days of the trial of this case. Taylor testified that the new
instructions were sent to the managers so that ``if we did
have something out there illegal,'' this would give the stores
a legal document ``to work off of.'' (5:1677; 6:1839±1842.)Because of the findings I make, I need not describe thesenew instructions further.As I have found that, because of limitations, the 8(a)(2)allegation reaches back only to December 3, 1993, I shall
find no 8(a)(2) violation for maintenance and enforcement of
the policy before December 3, 1993. Similarly, the 8(a)(1)
portion of complaint paragraphs 5(e) and (f) allegations rest,
I find, on the June 3, 1994 amendment to the charge in Case
17±CA±17204±2. Thus, I find merit to the limitations de-
fense as to them. The allegation of threats of no paychecks
or loss of jobs unless a CIU membership application was ex-
ecuted injected reference to a new party, the CIU, whereas
previously the charge had focused on Ramey and UFCW
Local 322. Thus, as the amendment injected matter not suffi-
ciently related to the existing charge, the amended charge
must stand on its own against the defense of 10(b) limita-
tions. Accordingly, I shall dismiss those paragraphs respect-
ing any matters occurring before December 3, 1993.The one 1993 incident under complaint paragraph 5(f), thetrial amendment, pertains to Trevor Williams. Recall that the
Williams incident was added by virtue of the General Coun-
sel's special appeal and Ramey's objections included limita-
tions (at least as to the 8(a)(2) allegation). Gordon's July
1991 memo is background for the December allegation re-
specting Front-End Manager Toni Andrus. Respecting the in-
cidents involving Andrus and Williams, I credit the General
Counsel's witnesses on disputed matters.b. Toni Andrus, front-end managerElizabeth Brewster began work for Ramey on October28, 1993 (2:386); signed a CIU membership application card
(RX 7) on November 19, 1993 (plus a dues-deduction au-
thorization on the same date, RX 11); and (2:386, 485) left
Ramey about March 28. Brewster worked as a cashier at thefront end of the Aurora store (having trained 2 days at the
old store before transferring to the new store). On the occa-
sion Brewster received her second paycheck, from Front-End
Manager Toni Andrus, the CIU membership application (RX
7) was attached to the paycheck. Brewster asked Andrus
what the card was, and Andrus replied that it is a card to
join the CIU. ``What do you mean?'' Brewster asked.
Andrus answered, ``You have to join this union before you
can get your paycheck.'' When Brewster asked what would
happen if she did not sign, Andrus told her, ``You will not
work for Ramey's.'' Brewster signed on the spot.When shown, on cross-examination by Ramey, the adden-dum to the collective-bargaining agreement, Brewster testi-
fied that she did not recall ever seeing the document and the
statement there about good-standing and dues, that no one
has ever explained the language to her about ``membership
in good standing'' ``means offering to pay the dues and fees
uniformly required of union members,'' and that no one has
ever explained to her the case of Paramax Systems Corp.,supra.Testifying that she occasionally distributed paycheckswhile at Ramey, Andrus does not remember an occasion of
giving Brewster her paycheck, although she concedes she
could have done so and could have conversed with Brewster
at the time. Andrus asserts that she never discussed union
membership when distributing paychecks. According to
Andrus (6:1803), she never discussed the CIU (Union) with
Brewster. 439RAMEY SUPERMARKETS3Jager does not specify the date, but at various points approxi-mates the date based on his October 28, 1993 (a Thursday) hire date
and as also being a day or two after Janet Browning gave him two
CIU cards about a week after he was hired. The actual date of
Jager's conversation with Williams could have been in the following
week of November 8±12. Nevertheless, Jager's estimated timeframe
appears very close given the lapse of time between then and his tes-
timony about a year later.Brewster testified persuasively, but Andrus did not. I be-lieve Brewster, and I do not believe Andrus. Ordinarily I
would find that Ramey, by the November 19 statements by
Front-End Manager Toni Andrus to checker (or cashier) Eliz-
abeth Brewster, a new employee, violated Section 8(a)(1) of
the Act. As Brewster had been employed less than 30 days
as of November 19, she had no obligation to sign anything
for the CIU, and the statements by Andrus were therefore co-
ercive. Because, however, the statements by Andrus predated
December 3, 1933, I shall dismiss complaint paragraphs 5(e)
and, as to Andrus, 5(f), as being time-barred.c. Trevor Williams, assistant managerEarlier I described the General Counsel's special appeal,which the Board granted. That added the name of Trevor
Williams to the names of managers in complaint paragraph
5(f). The timeframe specified by the General Counsel was
November 1993. (4:1159.) The General Counsel's offer of
proof named Robert Wade Jager as the supporting witnessand specified the date as being within 2 weeks of Jager's Oc-
tober 28, 1993 (4:1305) hire date. (4:1320±1321.) About Fri-
day, November 5, 1993, Jager testified,3Jager approachedAssistant Manager Trevor Williams at the service desk and
asked Williams whether he knew why he had to sign [union
cards] before he could get his paycheck. Williams replied
that he did not know the reason, but that was ``just how it
was done.'' Williams added that Jager needed to sign his
card and ``get that in'' as soon as possible so Jager could
receive his first paycheck. (6:1966, 1969, 1974.) Williams ei-
ther does not recall or denies. (6:1987±1988, 1992.) No one
from management ever explained to Jager any alternative to
full union membership, and he did not ask about any.
(6:1970, 1979.) Jager acknowledges that he received all his
paychecks. (4:1407.)Because the Williams/Jager incident occurred before De-cember 3, 1993, the fact that I credit Jager is immaterial. I
shall dismiss complaint paragraph 5(f) as to Trevor Williams
because, I find, the incident is time-barred. As there is no
other evidence supporting paragraph 5(f), I now shall dismiss
complaint paragraph 5(f) in its entirety.F. The February 1994 Allegations1. IntroductionWhen Chairman Taylor went to the Aurora store on Feb-ruary 10 and spoke with small groups of employees (with as
few as one employee at a time), his comments led to the
February 16 charge by Local 322 and to two complaint alle-
gations alleging 8(a)(1) violations. Complaint paragraph 5(a)
alleges that Ramey, through Taylor, threatened employees
with store closure or the loss of benefits if employees sup-
ported or attempted to select Local 322 as their bargaining
representative. Paragraph 5(b) alleges that Ramey, by Taylor,instructed employees to try to convince other employees notto support UFCW Local 322.Associated with those allegations, complaint paragraph5(c) alleges that Ramey, by Assistant Manager Michael Beall
and Comanager Mark Rinker, about mid-February, interro-
gated employees about their support for or activities on be-
half of Local 322.Complaint paragraph 5(d) alleges that Ramey, by StoreManager Terry Bagby about February 9 or 10, impliedly
promised employees increased benefits in order to dissuade
them from supporting or engaging in activities on behalf of
Local 322.Based primarily on my credibility resolutions, I dismisscomplaint paragraph 5(a) and find merit to paragraphs 5(c)
and (d). I dismiss 5(b) because, with the dismissal of 5(a),
the request by Taylor that an employee persuade other em-
ployees to forget about Local 322 is left unconnected to any
economic threat and therefore is not coercive.2. Richard Taylor, chairmanWhen Taylor spoke with employees at the Aurora store onFebruary 10, Store Manager Bagby was present at the con-
versations. There is no evidence that anyone, including Tay-
lor or Bagby, taperecorded Taylor's remarks to or conversa-
tions with any of the small groups. Neither Taylor nor Bagby
made a list of the employees Taylor spoke to, and no witness
estimates the number. Bagby (5:1597) and Taylor (6:1829)
assert that Taylor spoke with most who were at work that
day. As the payroll report reflects for the previous week,
ending February 5 (GCX 28), the work force appears to have
numbered about 65 employees, not counting managers and
meat department employees. As the payroll reports reflect,
not all employees work on the same days, or on Thursdays,and some work only 4 or 5 hours a day. While it would be
speculation for me to find a set number of employees that
Taylor addressed, it surely is safe to say that the number was
at least 20, and probably closer to 30 or 35. (At one point,
5:1597, the General Counsel seems to suggest a number of
20, but that is not certain.)From this number of 20 or more employees, the GeneralCounsel produced only two witnesses who heard Taylor:
Carla Renee Lawson and Wade Robert Jager. Their testi-mony about Taylor's comments leaves me unpersuaded that
Taylor made the threats alleged. Moreover, I note that Eliza-
beth Brewster, a prominent witness for the General Counsel,
testified that she heard no threats. (2:551.) Standing alone,
Brewster's conclusory testimony is of little value. In light of
the balance of the record, I consider it some support for the
findings I make.Wade Robert Jager testified that Taylor, in the presenceof Bagby, spoke for some 20 to 30 minutes to him and sack-
er Mike Forester in the warehouse area of the store. (4:1342.)
Taylor first asked about any problems, and after some dis-
cussion about holidays and other matters by the group, Tay-
lor turned to the topic of the ``new union'' trying to get into
the store. Taylor said that he had seen (Local 322) in oper-
ation before, that employees would not get the benefits the
union promised, and that companies who had dealt with
Local 322 had either gone out of business or gotten another
union because Local 322 was not a good union. After a few
more words Taylor stated, ``And if this becomes a problem,
there will be no problem about shutting down the store until 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
this problem is resolved.'' According to Jager (although stillemployed there, Forester did not testify), Taylor had a seri-
ous look when he said this, he did not hesitate, and Taylor
looked directly at Jager and Forester when he said it.
(4:1343±1346.) Jager was not questioned during the
precomplaint investigation, for he gave no pretrial affidavit
(4:1346, 1356) and he first spoke to the General Counsel
only a few days before Jager testified, receiving a subpoena
only the night before. (4:1304, 1356, 1375.)Although Jager's status as an eleventh-hour witness doesnot leave his story suspect, what renders his trial testimony
unreliable is the fact that when he gave a taped interview to
attorney Jones on February 28 (6:1854, 1960, 2011), Jager
told Jones that Taylor had begun by saying he was not mak-
ing any threats. Taylor then described the past history be-
tween himself and the new union. Then (RX 33 at 3±4):MR. JONES: Did he, uh, did Mr. Taylor made anythreats to close the store if they got in here? Anything
like that?MR. JAGER: Not to me.....
MR. JONES: You and Todd Secora? O.K. You saidÐhe did or didn't?MR. JAGER: He did not.MR. JONES: O.K. O.K. Did the, did the store closingeven come up in that meeting, that you recall?MR. JAGER: No.MR. JONES: O.K. O.K. So, hasÐhas any manage-ment made any threats to you or, or asked you ques-
tions about how you stand on that matter?MR. JAGER: No.At the trial Jager did not contend that, in order to protecthis job, he lied to Attorney Jones by denying that Taylor had
made threat a to close, by denying that the topic of store
closing had come up, and by denying any threats by any
member of management. Accordingly, I find that the taped
interview is the accurate version.In the presence of Bagby, Taylor spoke with Carla ReneeLawson in the rear of the store. Just the three were present.Lawson concedes that Taylor spoke about Local 322 and thecompetitor, Consumers Market, that the competitor was hav-
ing financial difficulty, that Local 322 could send pickets to
Ramey's and run off Ramey's customers, drive the business
down, and with customers there would be no jobs. Earlier in
the conversation Lawson had told Taylor that, in her opinion,
the interest in Local 322 had been generated by the CIU's
letter (GCX 11) of January 24 to Marcella Webber, a copy
of which Lawson had found in the breakroom. Lawson pro-
duced the copy for Taylor. After Taylor read it, he said there
was ``no call'' for that type letter. (Recall the line, ``Over
time I have been subjected to many opinions which I deter-
mined to be worthless, yours is merely another.'' GCX 11.)
Moments later, after Taylor's remarks about the possible
picketing by Local 322 at Ramey, Lawson stated that the
whole thing made her sick. Taylor then told her to ``Hang
in there'' and try to get the other employees to forget about
the new union (3:1002, direct; 3:1070, cross) and (direct ex-
amination version only), ``that in the past he had had to
close some of the Springfield stores for the same thing and
he wouldn't hesitate to do the same to this one.''This added remark ``scared me,'' Lawson testified, be-cause it meant Ramey's closing of the store and her losing
her job. Despite this supposed addition of a threat by Taylor,Lawson admits (3:1066±1067) that Taylor was nice during
the conversation and to everyone that day so far as she ob-
served. The denials by Taylor (5:1690, 1696) and Bagby
(5:1600) of a closure threat are generalized and not expressly
directed to the specific conversation with Lawson. So is Tay-
lor's general denial that he ever instructed anyone to con-
vince other employees not to support Local 322.I am persuaded that Lawson, who appeared to be a sincerewitness, became confused as to what Taylor said and garbled
part of his remarks, ending up by tacking the alleged threat
onto a ``Hang in there'' statement having no transitional con-
nection with the supposed threat. Finding that Taylor did not
make the closure statement, I shall dismiss complaint para-
graph 5(a). Finding that Taylor's ``Hang in there'' exhor-
tation that Lawson persuade other employees to forget Local
322 is not a coercive statement under the Act, because it is
unconnected to any threat to Lawson's job, I shall dismiss
complaint paragraph 5(b).In making these findings and in dismissing paragraphs 5(a)and (b), I have considered the testimony of former Assistant
Manager Michael Beall. Recall that Beall left Ramey aboutFebruary 21. Beall testified that, about 11 p.m. in the store's
parking lot as Taylor was leaving after having the meetings
with employees, Beall asked Store Manager Bagby what the
meetings had been about. Bagby told Beall that the meetings
concerned the new union (Local 322), that Taylor had said
he would close down the store or cut hours and make condi-
tions so that employees would not want to work there if they
let in the new union. As to the cutting of hours, Beall recalls
(1:149) that ``Terry gave a rough estimate of about 10
hours.'' When Beall asked Bagby whether he thought Taylor
would do these things, Bagby replied that he had done it be-
fore. (1:151.) Although conceding that possibly Bagby had
made other remarks, Beall, on cross-examination, states that
Bagby said nothing about Taylor talking to the employees
about Consumers Market. Some 2 to 3 weeks before Beall
left Ramey on February 21, he told Bagby that he was look-
ing for another job. Yet for the parking lot conversation he
remembers the part which he attributes to Bagby ``because
they struck me that I might lose my job anyway.'' (1:340±
341.) In his pretrial affidavit, Beall states that before Taylor
arrived that day, Bagby alerted him that Taylor was coming
to tell the employees ``what he was going to do if they de-
cided to go union.'' (1:276.)Bagby asserts that Taylor never told employees in themeetings that he would close the store (5:1600), but Bagby
never addresses the parking lot conversation with Beall and
never specifically denies making the remarks attributed to
him by Beall.Beall appeared to be a sincere witness, and I generallycredit him. However, I find that Bagby's remarks to Beall in
the parking lot fall short of reporting what Taylor said to the
employees. As mentioned, even before Taylor arrived, Bagby
told Beall that Taylor was coming to tell the employees what
he was going to do if the employees brought in Local 322.
Even assuming that Taylor privately told Bagby of this, and
at some point told Bagby he would close the store if Local
322 got in, that falls short of establishing that Taylor in fact
said that to the employees. Even though Bagby's remarks in 441RAMEY SUPERMARKETSthe parking lot include those attributed to him by Beall, Ifind that they were an expression of Bagby's understanding
of what Taylor had privately told Bagby what he would do,
not what Taylor actually said to the employees. As stated
above, I shall dismiss complaint paragraphs 5(a) and (b).3. Michael Beall, assistant manager; Mark Rinker,comanagerBeall testified that early the next morning at work heasked Bagby whether Bagby really thought that Taylor
would close the store. Bagby said he thought Taylor would
do so. Bagby then asked Beall to talk with the employees
and, while Beall should appear to be unconcerned, to ask the
employees who had started the union activity, where the em-
ployees stood on the matter, whether and how they would
vote, and to report back to him. To Beall's question of what
Bagby would do if he learned who had started it, Bagby re-
plied that he would make it really hard for them to work
there. (1:151±153, 170, 260.)Over the next few days Beall interrogated about 20 em-ployees on where they stood and how they would vote and
(1:165, 170) reported that information to Bagby. He did not
report that he had learned that Marcella Webber and Eliza-
beth Brewster had started the union activity because they
were his friends and he did not want to see them fired. (Of
course, by that time Webber had already filed two charges
against Ramey.) Elizabeth Brewster testified that she over-
heard Beall asking Carla Renee Lawson and Cathy Hukill
how they felt about the new union coming in. (2:481±482.)
Lawson verifies this. (3:1003±1004.) Although Wade Robert
Jager asserts that Beall asked him his intentions respecting
the new union about 2 weeks after Taylor's visit (4:1347±
1348, 1359) (2 weeks later would have been after Beall's
February 21 departure), the tape recording which attorney
Jones made of his February 28 (6:1854, 1960, 2011) con-versation with Jager records Jager as telling Jones that Beall
had not talked with him about the new union that was trying
to get into the store. (RX 33 at 2.) If Jager thought, on Feb-
ruary 28, that he was trying to protect Beall, he did not so
testify. I find unreliable Jager's trial testimony that Beall in-
terrogated him. Although Bagby denies asking Beall or
Rinker to question employees, and denies that Beall or
Rinker ever reported any such information to him, he never
denies saying that he would make it hard for the instigators.Beall also testified that as he was preparing to leaveBagby's office, later in the same day that Beall made his re-
port to Bagby, when Comanager Rinker came in and re-
ported on what a couple of employees (Jeremy Dodd being
the only name Beall could recall) had told him respecting
where they stood on the new union. (1:171±177.) Rinker de-
nies making such a report or being asked to interrogate and
to report. (5:1669.)Crediting Michael Beall, Elizabeth Brewster, and CarlaRenee Lawson, and not believing Store Manager Bagby or
Comanager Rinker, I find that, as alleged in complaint para-
graph 5(c), in mid-February 1994, Respondent Ramey vio-
lated Section 8(a)(1) of the Act when Assistant Manager Mi-
chael Beall, Ramey's statutory agent, interrogated employees
concerning their activities on behalf of Local 322. Although
the evidence about Rinker lends support to Beall's story, it
fails to establish that Rinker interrogated anyone. All Beall's
testimony shows is that Rinker ``had talked to Jeremy Doddabout where he stood with the union.'' (1:173.) Dodd did nottestify, and the record does not show how the conversation
began. Dodd could have injected the topic into some unre-
lated work conversation and Rinker, his ears open, merely
conveyed that information to Bagby. Accordingly, while I
find merit support for the Michael Beall portion of complaint
paragraph 5(c), I shall dismiss paragraph 5(c) as to Mark
Rinker.4. Terry Bagby, store managera. FactsWhen Chairman Taylor spoke to small groups of employ-ees on February 10, checker Judy Harris, a 21-year em-
ployee, was ill and not at work. (2:295, 699.) Bagby (who
erroneously recalls that Harris had completed her shift that
day) testified that Taylor told him he was sorry he had not
been able to speak with Harris, and for Bagby to talk with
her the following day and tell her why Taylor had come to
the store. (5:1603, 1652.) The following morning, Bagby
took Harris aside and spoke with her. (2:695; 3:791:5:1603.)
Their versions are a bit different. Harris testified more per-
suasively. Crediting Harris, I find that her version is the cor-
rect one, and I accept details of Bagby's version only to the
extent they are consistent with the testimony of Harris.On this occasion Bagby told Harris that Taylor had beenat the store the previous day and spoken to the employees
about the new union that was trying to get into the store. If
the new union succeeded, Bagby said, there would be prob-
lems because there would be picketing. That would benefit
only Consumers (Ramey's competitor) by running customers
away from Ramey and hurting Ramey. Bagby then said he
knew some of the older employees were unhappy because
there had been no pay raises. Harris spoke up and said she
was unhappy because of what had happened to the older em-
ployees, that they had not had a raise in 10 to 15 years.
(2:696; 3:792±793.)Bagby replied that he knew they were unhappy and he didnot blame them. Bagby told her that if they had any com-
plaints they could go to John Flach (the CIU's national sec-
retary-treasurer) and Flach could talk with Taylor and, while
Bagby was not making any promises, if it were within rea-
son, Taylor could ``break'' the contract or consider breaking
the contract. (Bagby denies saying ``break'' the contract.5:1609.) Harris understood Bagby to be saying that the em-
ployees could go through John Flach to approach Taylor
about getting a general pay increase. (2:698; 3:793, 796.)b. DiscussionWhat was said, I find, is that, after Bagby spoke about theharm that would come to Ramey's if the new union got in
and began picketing, Bagby switched to the subject of some
older employees being unhappy over no pay raises. When
Harris agreed, Bagby told her that employees with com-
plaints could go to the CIU, that the CIU could go to Taylor
(as agreed midterm negotiations) and, while Bagby was mak-
ing no promises, if the CIU's request for a general pay in-
crease were ``reasonable,'' Taylor would or could consider
it (as an agreed midterm modification of the collective-bar-
gaining agreement). In fact, the parties did this, reaching
agreement in February (although not clearing for implemen-
tation until September) for changes effective April 24. Aside 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.from some general pay increases for different classifications,Harris was among certain employees receiving an hourly in-
crease of 25 cents as of April 24 and another 25 cents effec-
tive February 1, 1995. (RX 3; 3:796± 798.)Disagreeing with the General Counsel, I do not findBagby's remarks to be an implied promise of benefits made
in order to persuade Harris and other longterm employees to
drop their support of Local 322. Instead, Bagby suggested
that she take any complaint to the CIU which could approach
Taylor about a midterm modification of the collective-bar-
gaining agreement. Taylor could or would consider any ``rea-
sonable'' request by the CIU. Bagby merely directed Harris
to the proper party, her bargaining representative, to handle
her complaint about pay rates. While Bagby suggested that
Taylor would or could ``consider'' any reasonable request
from the CIU, such consideration is nothing more than what
Taylor could do any day of the year that such a request
might be made. After considering such a request, Taylor
could grant it or reject it. I shall dismiss complaint paragraph
5(d).5. Purported mitigationAlthough I have dismissed most allegations, I need to con-sider, in relation to the finding that then Assistant Manager
Michael Beall interrogated employees, the two-page February
25, 1994 memo (GCX 5) from Chairman Taylor, addressed
to employees, and posted in the breakroom. Taylor begins
the memo by assuring employees that there is no basis for
the unfair labor practice charges which have been filed
against Ramey and its supervisors, and then advising em-
ployees in numbered paragraphs summarized here as follows:
First, employees are free to support any union without dis-
crimination. Second, Ramey will not threaten to close a
store. Third (a long paragraph referring to the midterm modi-
fication of the collective-bargaining agreement granting pay
raises). Fourth (I quote in a moment). Fifth, Taylor tells em-
ployees not to believe the false allegations by (Local 322),
the same Union Ramey's employees voted out years ago.
The fourth paragraph reads:4. If any of you believe that any store manager isunlawfully interrogating you about your views or opin-
ions for or against a particular organization, you are ad-
vised that no supervisor has authority to do so. If any
of you believe that any supervisor is threatening you,
or your job, because of any protected rights you have,
you are hereby advised no supervisor has the right to
do so. You are advised to immediately call any such
conduct to my attention and to the attention of your
current bargaining agent for proper corrective action
through the grievance procedure, or through my offices.Elizabeth Brewster removed the second page (which con-tains par. 4) and mailed it to Glen Conyers of Local 322 be-
cause she thought paragraph 5 would give Conyers a laugh.
Although Bagby concedes that he is in the breakroom twice
a day, he (apparently not discovering that the second page
had been removed) did not replace it until its absence was
mentioned during the course of this hearing. Aside from the
question of whether the notice was adequately published, any
repudiation, to be legally effective, must be specific in nature
to the coercive conduct. Gaines Electric Co., 309 NLRB1077, 1081 (1992). The notice here does not do that. First,it refers to a ``store manager,'' a term employees probably
would associate with Bagby rather than an assistant manager
like Beall. Second, the reference to ``supervisor'' is more
pertinent to labor law than to store terminology. Employees
would likely understand the term to mean Bagby's superior,
the area manager or area supervisor.As for Taylor's three-page letter of February 25 (GCX 6)which was mailed to employees, that letter addresses the
question of whether Ramey would close the store if the em-
ployees joined the new Union. (At one point the letter states
that Ramey will not threaten employees with closing of the
store.) Accordingly, neither the bulletin board notice (GCX
5) nor the February 25 letter (GCX 6) to employees con-
stitutes a disavowal of Beall's conduct.CONCLUSIONSOF
LAW1. At all times material, then Assistant Manager MichaelBeall functioned as Respondent Ramey's agent within the
meaning of Section 2(13) of the Act.2. Respondent Ramey violated Section 8(a)(1) of the Actwhen Assistant Manager Michael Beall interrogated employ-
ees in mid-February 1994 concerning their sentiments re-
specting UFCW Local 322.3. At all times material, Janet Browning, steward for theCIU at Ramey's Aurora, Missouri store, was the CIU's agent
within the meaning of Section 2(13) of the Act.4. Respondent CIU violated Section 8(b)(1)(A) of the Actin November 1993 when its agent Janet Browning informed
employees that they could not be paid by Respondent Ramey
or hold their jobs there unless they signed membership cards
on behalf of the CIU.5. The limitation period for the trial amendment to thecharge in Case 17±CA±17204±2 reaches back to December
3, 1993.6. The unfair labor practices found affect commerce withinthe meaning of 29 U.S.C. §152(6) and (7).
REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find that each must be ordered
to cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERA. The Respondent, Roswil, Inc. d/b/a Ramey Super-markets, Aurora, Missouri, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Coercively interrogating any employee about unionsupport or union activities.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 443RAMEY SUPERMARKETS5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''6See fn. 5, above.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its store in Aurora, Missouri, copies of the at-tached notice marked ``Appendix A.''5Copies of the notice,on forms provided by the Regional Director for Region 17,
after being signed by the Respondent Ramey's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent Ramey to ensure that the notices
are not altered, defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent Ramey
has taken to comply.B. The Respondent, Congress of Independent Unions,Alton, Illinois, its officers, agents, and representatives, shall1. Cease and desist from
(a) Telling employees that they can not be paid by RameySupermarkets unless they sign CIU membership cards.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post on its union bulletin board at Ramey's Aurora,Missouri store copies of the attached notice marked ``Appen-
dix B.''6Copies of the notice, on forms provided by the Re-gional Director for Region 17, after being signed by Re-
spondent CIU's authorized representative, shall be posted by
Respondent CIU immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees and members are cus-
tomarily posted. Reasonable steps shall be taken by Respond-
ent CIU to ensure that the notices are not altered, defaced,
or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
coercively question you about your unionsupport or activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.ROSWIL, INC. D/B/ARAMEYSUPERMARKETSAPPENDIX BNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
tell you that you can not be paid by RameySupermarkets unless you sign our membership cards.WEWILLNOT
in any like or related manner restrain or co-erce you in the exercise of the rights guaranteed you by Sec-
tion 7 of the Act.CONGRESSOF
INDEPENDENTUNIONS